On 
behalf of the African Union and of the Islamic Republic 
of Mauritania, I am pleased to express to you, Sir, my 
warmest congratulations and my best wishes on the 
occasion of your election as President of the General 
Assembly at its sixty-ninth session. I trust that your 
good judgement and your competence, as well as your 
extensive experience in the diplomatic leadership of 
your brotherly country, Uganda, constitute the best 
guarantee for the good conduct and success of the work 
of our current session.

I am also pleased to point out the remarkable 
work of your predecessor, Mr. John Ashe, during his 
leadership of the proceedings of the previous session. 
I would also like to express my warmest thanks to His 
Excellency the Secretary-General, Mr. Ban Ki-moon, 
for his tireless efforts for international peace and 
security and for his approach in support of dialogue as 
the best way to address the current international issues.

The General Assembly has always been a forum 
for the exchange of opinions and the discussion of 
important international issues that affect the lives of 
nations and people. That explains the privileged status 
that it has gained within the different institutions of the 
United Nations system. This annual meeting, which 
brings leaders together, is a valuable opportunity to 
seek a common understanding for a global vision, 
ensuring proposals for efficient solutions to the current 
international problems that respond to the expectations 
of people around the world.

In that regard, I am pleased to address this audience 
and to present to the world, through this forum, what 
we Africans have done in terms of achievements and 
development, the challenges facing our young continent, 
our expectations of the international community and 
our aspirations in terms of an effective contribution 
to addressing the current situation, humanity and the 
building of its future.

Several countries of the African continent have 
experienced high levels of growth despite the severe 
economic crisis that still prevails in the world. The 
average growth rate in the continent has reached 5 per 
cent and is nearing 6 per cent. That economic recovery 
is the result, among other factors, of the wise economic 
policies adopted by African Governments. The 
promotion of local and foreign investment, the building 
of new infrastructure and greater attention to the most 
vulnerable members of society have therefore been 
encouraged. Similarly, projects and income-generating 
activities have been supported, thereby contributing 
efficiently to the reduction of unemployment, in 
particular among young people and women. Africa is 
working tirelessly to change from a consumption space 
to a production zone in order to ensure employment 
opportunities for millions of its people.

The achievement of food self-sufficiency, the 
development of agricultural industries and poverty 
reduction in rural areas are core objectives of the 
African Union. In that regard, the agriculture and 
animal resources sector has received great interest 
during successive African summits. The year 2014 has 
therefore been declared the Year of Agriculture and 
Food Security in Africa. The agriculture sector employs 
some 60 per cent of the workforce and represents one 
third of the gross domestic product of the continent.

In that context, the African summit recommended 
that 10 per cent of the budget of African States be 
allocated to the development of the agriculture sector. 
African Governments have recognized the importance 
of food security and adopted efficient policies for the 
development of that vital sector. Such policies have 
achieved their objectives and have enabled some 
African countries to be self-sufficient in various 
agricultural products, while other countries are making 
steady progress on that path. They, too, are therefore 
becoming self-sufficient.

In Africa, we seek fruitful cooperation with our 
partners, thereby opening international markets to 
our agricultural products and, in that way, developing 
our capacities for agricultural research and providing 
access to developed technologies and techniques for the 
preservation of the environment.

When the Millennium Development Goals were 
adopted in 2000, Africa did not have a common 
vision for the major development issues. Its voice was 
therefore not adequately heard. Despite that, we have 
worked seriously and energetically to achieve those 
Goals. Today, Africa speaks with one voice and seeks 
to promote development in order to become a healthy 


region free of scourges, wars and conflicts, where 
justice, good governance and respect for human rights 
prevail.

In that regard, African leaders have taken important 
decisions on core issues for the continent, including 
the vision of the African Union’s Agenda 2063 and the 
post-2015 development agenda, which focuses on the 
development of human resources and the eradication 
of poverty, epidemics and deadly diseases. It must be 
pointed out that the fight against AIDS, malaria and 
tuberculosis has been strengthened through the many 
programmes that have helped to promote actions to 
reduce the effects of such scourges.

Despite such efforts, the indicators in the health 
sector lead us to exert every effort to strengthen our 
health-care system, to improve access to its services and 
to develop its human resources and infrastructure. In 
that context, African Heads of State recently launched 
a strong initiative to fight AIDS. The sudden outbreak 
of the Ebola virus in West Africa constitutes a major 
challenge owing to the rapid spread of the disease and 
the tragic fate of its victims. The steps taken to contain 
the spread of that scourge remain inadequate and are 
not sufficiently effective. Every day that passes until 
an appropriate treatment for the disease is discovered 
increases the number of victims and causes it to 
spread to new areas. Despite the measures adopted and 
the efforts made, to date, Africa has not managed to 
successfully deal with the epidemic.

I therefore appeal to the international community 
from this rostrum to work efficiently to provide 
necessary vaccines for people affected by the Ebola 
virus, to support measures to control its prevention 
and spread, and to increase investments in the field of 
scientific research in virology and endemic diseases, as 
well as to provide assistance to countries affected by 
that scourge. In this context, we welcome the actions 
and initiatives taken by some States and international 
organizations on behalf of the countries affected by the 
spread of this disease.

The phenomenon of illegal immigration and the 
tragedies it engenders daily prompt us to take strong 
action to find efficient and rapid solutions. We cannot 
simply count the bodies that wash up onto the beaches 
or undertake rescue operations at sea for thousands of 
migrants crammed in unsafe boats. Illegal immigration 
is a complex phenomenon. It is the cumulative result 
of economic factors and practices linked to organized 
crime. Consequently, no matter how closely we patrol 
our borders and no matter how rigorous our laws, we 
will not be able to prevent waves of migrants from 
moving from south to north. Appropriate solutions 
must be found that take into account the real causes 
of the phenomenon and that guarantee African youth 
increased employment opportunities and a dignified 
life.

Good governance is a necessary precondition for 
successful development efforts. The African political 
elite is fully aware of that fact and is committed 
to promoting collective freedom and consolidating 
democracy as the best means for managing public affairs. 
The African Union has taken preventive measures 
against attempts at usurping power by non-democratic 
means, including by encouraging democratic practices, 
establishing pluralism and organizing many transparent 
elections.

In its very essence, democracy implies the 
participation of all sectors of civil society. The nature 
of African societies has therefore required positive 
discrimination on behalf of women, allowing them 
access to elective office and leadership positions in 
order to ensure gener equality. In the same context, 
youth enjoys priority in development plans and in 
the political, social and economic policies of African 
countries. It is estimated that the population of the 
continent will reach 3 billion at the threshold of 2050; 
two thirds of that total will be youth. That demographic, 
specific to the continent, calls for a new focus on 
investments in infrastructure and social services, and 
for prioritizing such sectors as housing, employment, 
human resources, diversification of energy sources and 
health. Focus must also be placed on aligning teaching 
and vocational training with market needs, which will 
contribute to controlling unemployment and allowing 
youth to showcase their talents. In fact, unemployment 
in our societies stems less from inadequate employment 
opportunities than from the gap between the numbers 
of those trained and the actual needs of the job market.

With respect to security, we are currently facing 
many dangers, including the multiplication of hot spots, 
terrorism, organized crime and trafficking in drugs, 
arms and people — not only in Africa, but throughout 
the world. All those dangers have a cross-border nature. 
Some African regions have been particularly vulnerable 
due to the weakness of their democratic practice, the 
spread of ethnic conflicts, economic crises with their 
attendant social tensions, and the precarious situation 


of their educational systems, which exercerbates youth 
unemployment and deviation.

In order to address such challenges, the African 
Union has established efficient mechanisms that rely on 
the African peace and security architecture, including 
the Peace and Security Council and the African 
Capacity for Immediate Response to Crises. Despite 
those efforts and achievements, the fight against 
terrorism remains an international responsibility that 
calls for close cooperation among all members of the 
international community. It is clear that no country 
alone can eradicate the phenomenon of terrorism.

The fruitful cooperation between the United 
Nations Security Council and the African Council for 
Peace and Security has proved effective in resolving 
many of the armed conflicts on our continent. Despite 
such efforts, however, the resolution of the situation 
in Somalia remains complex. Similarly, the situations 
in Libya, northern Nigeria and Central Africa are 
cause for genuine concern. In Libya, unfortunately, 
the situation continues to deteriorate, foreshadowing 
a civil war that could split the country apart, driving 
its people into exile and threatening to spill over into 
neighbouring countries. The international community 
must intercede to help the Libyans reach a peaceful and 
consensual solution that guarantees that country’s unity 
and stability. In northern Nigeria, the Boko Haram 
movement continues to murder innocent people, kidnap 
women and destroy entire villages. Africa and the rest 
of the international community must join forces and 
take decisive action to eliminate that terrorist group, 
which threatens the whole region.

In the Central African Republic, the efforts of 
the African peacekeeping force, with the support of 
friendly forces, helped stop the massacres and prevented 
the conflict from evolving into a full-fledged civil 
war. However, persistent tension between the factions 
requires us to encourage Central African stakeholders 
to use this stage of the transition build trust and to 
overcome the remaining obstacles to that country’s 
peace and stability.

Such situations should not lead us to overlook 
the peacebuilding progress that has been achieved in 
many conflict regions. In that regard, we commend and 
welcome the advances registered in the region of the 
Great Lakes, in northern Mali and in the Republic of 
South Sudan.

The Sahel was one of the first African regions to 
experience the phenomenon of terrorism. But thanks to 
the close security cooperation among the countries of the 
region and to international solidarity, the terrorists were 
repelled and the activities of illegal trafficking networks 
were paralysed. In North Mali, too, Africans have 
robustly addressed a difficult situation. Thus, several 
countries of the continent, along with international 
friendly forces, deterred terrorist groups. The risk of 
terrorism was eliminated from key areas from which 
criminal terrorist operations had been launched. The 
French intervention was decisive and timely. Likewise, 
history will remember the great sacrifices that continue 
to be made by the brave soldiers of Chad.

However, the region is still exposed to security 
risks, which for the moment are relatively contained. 
The eradication of terrorism in the Sahel region 
constitutes a major challenge additional to those 
impeding development and poverty reduction. There is 
a close correlation between development and security, 
because it is impossible to conceive of sustainable 
development without security, or security without 
integrated development.

In that regard, the countries of the region are 
aware of the need, on the one hand, to create a regional 
framework to coordinate development efforts and, on 
the other, to combat the dangers of terrorism and cross-
border crime. Therefore, the Group of Five countries 
of the Sahel was created at the summit meeting of 
member States held in Nouakchott in February. The 
international community is invited to join Africans 
in their hopes and legitimate aspirations for peace, 
security and sustainable development.

The conflict in the Middle East, which escalates 
from time to time, with no hope of achieving a clear 
and definite solution despite multiple Arab and 
international initiatives, constitutes an ongoing danger 
to world peace. The parties in conflict must agree to 
make sacrifices, even painful ones. The international 
community must also ramp up pressure and act swiftly 
to find a fair solution to the conflict on the basis of 
relevant international resolutions, including those that 
guarantee the Palestinian people the establishment of 
an independent State, with Al-Quds Al-Sharif as its 
capital.

Furthermore, the dangerous situations in Syria 
and Iraq that have been created by the expansion 
of terrorism are causes of grave concern for the 
international community. We welcome the recent 
measures taken to combat terrorist groups in Iraq, and 
we invite the parties to the Syrian conflict to renounce 


violence and engage in negotiations to avoid further 
destruction to their country. The crisis in Ukraine must 
likewise be resolved peacefully and quickly in order to 
preserve global peace and to prevent the situation from 
generating tensions between the major Powers.

The African continent seeks to strengthen its 
presence in international forums and institutions, 
commensurate with its size and role, in order to make 
them more representative of its peoples and nations. 
Although the General Assembly is an international 
institution in which all countries are represented 
equally, the status of permanent member of the Security 
Council remains the monopoly of a restricted number 
of countries. That privilege, which dates back to the 
Second World War of the last century, no longer reflects 
international geopolitical reality and does not take into 
account the profound transformations that have taken 
place throughout the world. Today, Africa occupies an 
important position in the world and plays a distinctive 
role within the international community, making it a 
candidate for permanent representation on the Security 
Council. It is therefore critical to engage as soon as 
possible in negotiations on the rules for expanding both 
permanent and non-permanent representation on the 
Security Council.

The establishment of justice at the international 
level also entails reform of the world economic system 
to make it more equitable through greater promotion 
of the role of the United Nations in efforts to increase 
transparency, improve regulation of the financial system 
and promote the investment necessary to sustainable 
development.

Finally, I offer my sincere thanks for the efforts 
made to ensure the success of this session. Attaining the 
lofty aims for which the United Nations was established 
remains dependent on the freedom of the world’s people 
to exercise their right to development, advancement 
and progress so that all humankind may live in dignity, 
freedom, justice and equality.
